In an action to recover damages for breach of an oral agreement and fraud, the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated November 29, 1996, which granted the defendants’ motion to vacate a judgment entered upon their default in appearing for trial.
*680Ordered that the order is affirmed, with costs.
It is well settled that a party attempting to vacate a default judgment must establish a reasonable excuse for the default and a meritorious defense (see, Putney v Pearlman, 203 AD2d 333; Schiavetta v McKeon, 190 AD2d 724). The defendants satisfied this standard here.
The plaintiffs’ other contentions are without merit. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.